Citation Nr: 0424380	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for residuals of a right knee injury.

2. Entitlement to service connection for a chronic left knee 
disability to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from  November 1968 to July 
1970 and September 1990 to May 1991.  The veteran had 
additional periods of active duty for training and/or 
inactive duty for training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, service connection for residuals of a right 
knee injury and a chronic left knee disability to include 
DJD.  In April 2001, the veteran submitted his notice of 
disagreement; in January 2003, the RO issued the statement of 
the case.  In February 2003, the veteran submitted his 
substantive appeal.  In October 2003, the RO granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable disability rating.  In December 2003, the 
veteran indicated his disagreement with the October 2003 
rating decision.  In April 2004, the RO assigned a 
compensable disability rating of 10 percent for residuals of 
a right knee injury.  In June 2004, the veteran withdrew his 
appeal as to the issue of an initial compensable disability 
rating for residuals of a right knee injury.  The veteran has 
been represented by the American Legion throughout this 
appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
residuals of a right knee injury.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability rating for the residuals of a right 
knee injury.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The issue of service connection for a chronic left knee 
disability to include DJD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2004, prior to promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issue 
of an initial compensable disability rating for residuals of 
a right knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of an initial 
compensable disability rating for residuals of a right knee 
injury have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 
38 C.F.R.  §§ 20.202, 20.204 (b),(c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary. Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).  The Board may 
dismiss any appeal which fails to allege error of fact or law 
in the determination being appealed. 38 U.S.C.A. § 7105.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2003). Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c) (2003).

Concerning the issue of an initial compensable disability 
rating for residuals of a right knee injury, the Board 
observes that the veteran indicated his wish to withdraw his 
appeal for this claim in a statement received by the RO in 
June 2004. As the veteran has withdrawn his appeal as to the 
issue an initial compensable disability rating for residuals 
of a right knee injury, there remain no allegations of errors 
of fact or law for appellate consideration concerning this 
issue. The Board therefore has no jurisdiction to review this 
issue. Accordingly, the issue is dismissed.


ORDER

An initial compensable disability rating for residuals of a 
right knee injury is dismissed.


REMAND

The veteran has asserted on appeal that his left knee 
disability to include DJD is related to his service-connected 
residuals of a right knee injury that incurred during active 
duty for training.  In a November 2000 VA medical report, VA 
examiner opined that it is at least possible that the 
veteran's left knee disability was due to his right knee 
disability and an altered gait.  Medical reports associated 
in the claims folder, however, do not support the examiner's 
conclusion that the veteran exhibits an altered gait: in a 
March 2000 VA medical report, an examiner noted that the 
veteran did not walk with a limp; in a July 2001 VA 
compensation examination for his residuals of a right knee 
injury, the examiner noted that the veteran exhibited a 
normal gait.  Based upon the apparent and unexplained 
conflict in the record, the Board finds that another VA 
examination is required to resolve this issue.

Furthermore, in February 2003, the examiner opined that after 
review of the medical records, it is as likely as not or at 
least possible that the residuals of a right knee injury and 
left knee disability to include DJD began in service.  The 
opinion appears conclusory in nature.  Although the examiner 
indicated that he thought there was a nexus, he did not 
provide a basis or rational for his opinion.  The opinion 
does not provide any rationale as to how this disorder is 
connected to either active or inactive duty.  

The record shows that a diagnosis of DJD of the left knee was 
advanced during the period the veteran served as a United 
States Army Reservist (see service medical reports dated in 
April 1996).  It is unclear from the record, however, whether 
the disease manifested during the veteran's active duty for 
training: the service medical records dated in April 1996 
show that the veteran was in active duty for training and/or 
inactive duty for training from April 13 to April 14, 1996, 
and the impression of DJD of the left knee was advanced on 
April 16, 1996.  Therefore, the Board finds that the RO 
should verify all periods of active duty for training and/or 
inactive duty for training.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  The RO should ask the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2. The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active service, 
active duty for training, and inactive 
duty for training with the United States 
Army Reserves and (2) forward all 
available medical records associated 
with such duty for incorporation into 
the record. 

3. The RO should request that the 
veteran provide information as to all 
treatment of his chronic left knee 
disability including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

4. The RO should then request that copies 
of VA clinical documentation, which is 
not already of record, pertaining to 
treatment of the veteran's left knee 
disability, including treatment provided 
at the Orlando, Florida, VA Medical 
Center and Outpatient Center, be 
forwarded for incorporation into the 
record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of a left knee disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  The examiner 
should include a complete rationale for 
all opinions and conclusions expressed.  
The examiner should advance an opinion as 
to:

(1) The etiology of any identified 
chronic left knee disability; and 

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
left knee disability: 
i)	was initially manifested or 
originated during active service; 
ii)	is etiologically related to the 
activities performed during active 
duty for training or inactive duty 
for training; 
iii)	has increased in severity beyond its 
natural progression as a result of 
his activities performed during 
active duty for training or inactive 
duty for training; 
iv)	has increased in severity beyond its 
natural progression as a result of 
his service-connected residuals of a 
right knee injury; 
v)	or is in any other way causally 
related to his periods of active 
service, active duty for training, 
or inactive duty for training?

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
issue of service connection for a chronic 
left knee disability to include DJD.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



